Citation Nr: 0626309	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-04 966	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, including a panic disorder and agoraphobia; and, if 
so, whether service connection is warranted.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
13, 1977 to August 9, 1977, and from January 2, 1981 to 
January 12, 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In December 1992, the veteran filed a claim for an acquired 
psychiatric disorder.  The RO denied the claim in October 
1993 and February 1995 decisions.  He appealed to the Board 
and, in a July 1999 decision, the Board also denied the 
claim.  Since he did not appeal the Board's decision, it 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2005).  

This means there must be new and material evidence since the 
Board's July 1999 decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  This preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran filed his petition to reopen the claim in 
November 2001, so the amended version of 38 C.F.R. §3.156(a), 
providing a new definition of new and material evidence, 
applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156(a) (2005); see also, Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, No. 04-181.  The Court held, with regard to a 
petition to reopen a finally decided claim, the Veterans 
Claims Assistance Act (VCAA) requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  Kent v. Nicholson, No. 04-
181, slip op. at 10 (Vet. App. Mar. 31, 2006).  
On June 14, 2006, VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  



The Board denied the veteran's claim in July 1999 because the 
evidence did not link a diagnosed psychiatric disorder with 
his military service.  Instead, the evidence indicated he was 
discharged in August 1977, after serving only 21 days, 
because of a personality disorder.  Similarly, in January 
1981, he was discharged after only 10 days of service because 
he began exhibiting symptoms of the previously diagnosed 
personality disorder.  And personality disorders generally 
are not service connectable as a matter of law.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Nine years later, in August 
1990, he was diagnosed with acute depression following his 
brother's suicide, so also unrelated to his military service.  
Later treatment records showed other diagnoses for various 
psychiatric disorders, but no evidence linking these 
conditions to his brief periods of service in the military 
that ended years earlier.

As mentioned, in November 2001, the veteran filed a petition 
to reopen his previously denied claim.  The RO sent him a 
VCAA letter in December 2001 indicating new and material 
evidence was required to reopen his claim.  The letter, 
however, did not identify the specific evidence required to 
overcome the prior deficiency found in the Board's July 1999 
decision.  So a remand is required to provide corrected VCAA 
notice in accordance with Kent.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and effective 
date of an award in the event the claim is reopened and 
service connection granted.  Dingess/Hartman  v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  So on remand, the veteran 
should also be sent a corrected VCAA notice that includes an 
explanation of the type of evidence needed to establish both 
a disability rating and effective date for the disability on 
appeal in the event his claim for service connection is 
reopened and granted.  



Accordingly, this case is REMANDED for the following:

1.  Prior to making any further 
determination concerning the veteran's 
claim, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  This includes requesting that 
he to provide any evidence in his 
possession pertaining to his claim.

Also, ensure the new notification 
requirements and development procedures as 
specified in Dingess v. Nicholson are 
satisfied.  See Dingess, 19 Vet. App. at 
484-486.  VCAA notice consistent 
with Dingess applies to all five elements 
of a service connection claim (including 
petition to reopen).  Those five elements 
are:  1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective date 
of the disability.

In addition, to comply with Kent, notify 
the veteran of the specific evidence 
necessary to substantiate the element or 
elements that were found insufficient in 
the previous denials.  This includes, but 
is not limited to, evidence his current 
psychiatric disorder (other than 
personality disorder) is related to his 
military service.  This evidence also must 
not be duplicative of evidence previously 
considered by the Board and RO.  It may 
include, but is not limited to, competent 
lay statements describing symptoms, medical 
or hospitalization records, or medical 
statements or opinions.



2. Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


